                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 1 of 14




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     SUNGKYUNKWAN UNIVERSITY
                                         FOUNDATION FOR CORPORATE                       Case No. 5:19-cv-02677-NC
                                  11     COLLABORATION,
Northern District of California




                                  12                   Plaintiff,
 United States District Court




                                                                                        CLAIM CONSTRUCTION ORDER
                                  13             v.
                                  14     PINTEREST, INC.,
                                  15                   Defendant.
                                  16           Plaintiff Sungkyunkwan University Foundation for Corporate Collaboration
                                  17   (“SKKU”) filed this patent infringement action against Defendant Pinterest, Inc. The
                                  18   parties dispute the construction of a total of eight terms found within one patent: U.S.
                                  19   Patent No. 8,639,687 (the ’687 Patent). The technology at issue is about collecting user
                                  20   preferences and generating customized content. Having considered the parties’ briefing
                                  21   and claim construction arguments in the June 17, 2020, Markman hearing, the Court
                                  22   construes the terms as set forth below.
                                  23      I.      BACKGROUND
                                  24           Plaintiff Sungkyunkwan University is a Korean university founded in 1398 in South
                                  25   Korea. Pl. Br. at 1. Defendant Pinterest is a Delaware corporation with its principal place
                                  26   of business in San Francisco, California. Answer at 3. Pinterest has a website platform as
                                  27   well as “the Pinterest app.” See All About Pinterest, Pinterest,
                                  28   https://help.pinterest.com/en/guide/all-about-pinterest (last visited June 26, 2020);
                                            Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 2 of 14




                                  1    https://help.pinterest.com/en/article/use-pinterest-in-a-mobile-browser (last visited June
                                  2    26, 2020). Pinterest personalizes content for its users and “connect[s] them to pins and
                                  3    people that relate to their interests.” See Compl. ¶9 (quoting
                                  4    “https://medium.com/@Pinterest_Engineering/building-the-interests-platform-
                                  5    73a3a3755c21”); Def. Resp. Br. at 1. Pinterest “aggregate[s] . . . information related with
                                  6    a person’s interests” and “recommends interests based upon Pins with which a Pinner
                                  7    interacts.” See Compl. ¶ 9 (citing “https://medium.com/@Pinterest_Engineering/building-
                                  8    the-interests-platform-73a3a3755c21”). Pinterest maintains user preference information
                                  9    on servers. Def. Resp. Br. at 6–7.
                                  10          The patent at issue is United States Patent No. 8,639,687, titled “User-customized
                                  11   content providing device, method and recorded medium,” issued January 28, 2014.
                                       Compl. Exhibit A. SKKU is the exclusive owner of the ’687 Patent. Id. The parties seek
Northern District of California




                                  12
 United States District Court




                                  13   construction of eight terms1 in claim 9 in the ’687 Patent. Joint Claim Construction at 2–
                                  14   4.
                                  15          Claim 9 of the ’687 Patent, with the disputed terms in bold, is set forth below:
                                  16
                                                     9. A user-customized content providing method, comprising:
                                  17                 searching a content set related to user’s search query word;
                                                     asking an apparatus for user preference information
                                  18                 including a user profile and tag information, the user profile
                                  19                 including a keyword collected in the apparatus and a point
                                                     applied with a weight given per keyword;
                                  20                 receiving the user preference information from the apparatus;
                                                     determining a ranking of the content set according to the
                                  21
                                                     relation to the user preference information; and
                                  22                 providing the ranked content set to the apparatus,
                                                     wherein the keyword is detected by using tag information
                                  23                 extracted from at least one tag of an anchor tag, a form tag
                                  24                 and a combination thereof that are included in a web
                                                     document outputted to the apparatus, and
                                  25                 wherein the point per keyword is calculated based on data
                                  26
                                       1
                                  27     The parties originally sought construction of nine terms. Joint Claim Construction at 1–
                                       3. Before and during the June 17, 2020, Markman hearing, the parties stipulated to
                                  28   withdrawing Term 6 because it is duplicative of Term 1, which brings the total number of
                                       terms currently before the Court to eight.
                                                                                  2
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 3 of 14




                                                       related to a number of selections of the keyword by the user,
                                  1
                                                       selection of the keyword comprising clicking the anchor tag
                                  2                    including the keyword.
                                  3             In other words, Claim 9 sets out a method to provide a user with information that is

                                  4    customized to the user’s interest.

                                  5             Among the eight disputed terms, the parties disagree on terms including

                                  6    “apparatus,” and “content set,” as well as “anchor tag,” “form tag,” and “web

                                  7    document.” Additionally, the parties disagree on the meanings of certain actions that

                                  8    Claim 9 method enumerates. For example, Pinterest seeks to clarify the meaning of

                                  9    “asking,” “collected,” and “detected.” Pinterest also disputes SKKU’s construction of a

                                  10   calculation method for generating user preference information.

                                  11            All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
                                       § 636(c). Dkt. Nos. 10, 22.
Northern District of California




                                  12
 United States District Court




                                  13      II.      LEGAL STANDARD

                                  14            “It is a ‘bedrock principle’ of patent law that ‘the claims of the patent define the

                                  15   invention to which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp.,

                                  16   415 F.3d 1303, 1312 (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,

                                  17   381 F.3d 1111, 1115 (Fed. Cir. 2004)). Patent term construction is a question of law to be

                                  18   decided by the Court. Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir.

                                  19   1995) (en banc), aff’d, 517 U.S. 370 (1996). The Court has an “independent obligation to

                                  20   determine the meaning of the claims, notwithstanding the views asserted by the adversary

                                  21   parties.” Exxon Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553, 1555 (Fed. Cir.

                                  22   1995). The Court’s interpretation of a term must be based upon what the inventors

                                  23   “actually invented and intended to envelop with the claim.” Phillips, 415 F.3d at 1316

                                  24   (internal quotations omitted). Terms should be construed in the way that “most naturally

                                  25   aligns with the patent’s description of the invention.” Id.

                                  26            The first step of the Court’s claim construction process is to look at the language of

                                  27   the claims themselves. See generally Breville Pty Ltd. v. Storebound LLC, Case No. 12-

                                  28   cv-01783 JST, 2013 WL 3153383 (N.D. Cal. June 19, 2013). A disputed claim should be
                                                                                    3
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 4 of 14




                                  1    construed according to the “ordinary and customary meaning . . . that the term would have
                                  2    to a person of ordinary skill in the art in question at the time of the invention.” Phillips,
                                  3    415 F.3d at 1312. Claim construction may only deviate from the ordinary and customary
                                  4    meaning of a term when (1) a patentee sets out a definition and acts as his own
                                  5    lexicographer, or (2) the patentee disavows the full scope of a claim term either in the
                                  6    specification or during prosecution. Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d
                                  7    1362, 1365 (Fed. Cir. 2012).
                                  8           Ordinary and customary meaning refers to a term’s meaning “to the ordinary artisan
                                  9    after reading the entire patent,” based on intrinsic evidence in its particular context.
                                  10   Phillips, 415 F.3d at 1321. That particular context is the patent’s specification, which is
                                  11   typically the single best guide to the meaning of a disputed term. Victronics Corp. v.
                                       Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). The Court may therefore “rely
Northern District of California




                                  12
 United States District Court




                                  13   heavily on the written description for guidance as to the meaning of claims.” Phillips, 415
                                  14   F.3d at 1315. The Court may also look to other claims in the patent, because terms are
                                  15   usually used consistently throughout a patent. Id.
                                  16          Next, the Court looks to the patent’s prosecution history. This history may show
                                  17   how the inventor and the PTO understood the patent and whether the inventor limited the
                                  18   invention in the course of prosecution. Id. at 1317. The Court should give less weight to
                                  19   the prosecution history than to the claims and the specification, because the history reflects
                                  20   an ongoing negotiation with the PTO wherein it is difficult to ascertain the precise
                                  21   meanings of isolated statements. Id.
                                  22          The Court may also consider extrinsic evidence such as expert testimony,
                                  23   dictionaries, and treatises. Markman, 52 F.3d at 980. This evidence is “less reliable than
                                  24   the patent and its prosecution history.” Phillips, 415 F.3d at 1318. As such, the Court
                                  25   must defer to intrinsic evidence over extrinsic when they each mandate different
                                  26   definitions of terms. Id.
                                  27      III.   ANALYSIS
                                  28          The Court discusses the eight disputed terms in turn, presenting the parties’
                                                                                  4
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 5 of 14




                                  1    competing definitions and indicating where it adopts one or declines to adopt either
                                  2    proposal. The Court’s final construction of all the disputed term follows.
                                  3
                                  4     Term 1                 SKKU’s Construction                        Pinterest’s Construction
                                  5     “detected by using     “performing a detection                    “read from the text of an
                                        tag information        operation of a keyword with tag            anchor tag clicked by the
                                  6     extracted from…an      information either before or after         user at the time the anchor
                                        anchor tag”            the tag information is written to a        tag is clicked and the
                                  7                            store, where such tag information is       corresponding web
                                  8                            extracted from, for example, the tag       document is outputted to
                                                               generating a hyperlink among the           the user device”
                                  9                            HTML producing the hyperlink
                                                               text”
                                  10
                                  11
                                              Term 1 refers to how a keyword is detected. The parties’ dispute over this term
Northern District of California




                                  12
 United States District Court




                                       reduces to whether an explicit definition in the specification controls over a narrower
                                  13
                                       definition derived from the patent’s background and disclosure that explains how and
                                  14
                                       when detection happens. Pinterest’s construction creates a temporal limitation: it refers to
                                  15
                                       reading the tag information only after it is stored, not before.
                                  16
                                              The specification explicitly states, “the keywords of the anchor text can be firstly
                                  17
                                       extracted . . . the anchor text can consist of the keywords” and “the operation of detecting
                                  18
                                       the keywords can be performed at any time after or before the mapping table is created.”
                                  19
                                       ’687 Patent col. 8:40–45. In other words, keywords can be detected through reading from
                                  20
                                       an anchor tag before tag information is stored in a mapping table. Keywords can also be
                                  21
                                       detected through keyword extraction from the mapping table after the mapping table has
                                  22
                                       been created. Pinterest argues that “there is no other logical time for when the detection
                                  23
                                       operation could occur” besides when the user clicks on the anchor tag. Def. Resp. Br. at 9.
                                  24
                                       SKKU’s proposal removes this temporal limitation by describing the detection operation
                                  25
                                       as occurring “either before or after” the tag information is stored.
                                  26
                                              The Court adopts SKKU’s construction. The patentee may define a term by
                                  27
                                       implication by “us[ing] a claim term throughout the entire patent specification, in a manner
                                  28
                                                                                  5
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 6 of 14




                                  1    consistent with only a single meaning.” Bell Atl. Network Servs., Inc. v. Covad Commc’ns
                                  2    Grp., Inc., 262 F.3d 1258, 1271 (Fed. Cir. 2001). Pinterest relies too heavily on the
                                  3    prosecution history, to which the Court gives less weight than to the specification and the
                                  4    term’s use in other claims. Phillips, 415. F.3d at 1317. Pinterest’s construction inserts a
                                  5    temporal aspect that is narrower than is reflected in the original patent, while SSKU’s
                                  6    construction has clear support from the patent’s specification.
                                  7           Moreover, Pinterest’s construction reads in another limitation that is not apparent in
                                  8    the original patent. Pinterest limits “detection” to mean “reading from . . . the text of an
                                  9    anchor tag.” But keywords can also be extracted from the stored tags in the mapping table.
                                  10   Pinterest’s limitation is disfavored because courts “normally do not interpret claim terms in
                                  11   a way that excludes disclosed examples in the specification.” ’687 Patent col. 8:40–45;
                                       Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1305 (Fed. Cir. 2007).
Northern District of California




                                  12
 United States District Court




                                  13          The Court sees no basis to adopt Pinterest’s limitations, while SKKU’s construction
                                  14   is consistent with the specification. Accordingly, the Court construes Term 1 as follows:
                                  15   “performing a detection operation of a keyword with tag information either before or after
                                  16   the tag information is written to a store, where such tag information is extracted from, for
                                  17   example, the tag generating a hyperlink among the HTML producing the hyperlink text.”
                                  18
                                  19    Term 2                 SKKU’s Construction                       Pinterest’s Construction
                                  20    “calculated based      “calculated based on data related to      “determined based on
                                        on data related to a   whether or not a recognized               calculation of the number of
                                  21    number of              keyword is selected by the user”          times an anchor tag
                                        selections of the                                                including the keyword is
                                  22    keyword”                                                         clicked”
                                  23
                                  24          Term 2 is about how the weight per keyword is calculated. Pinterest argues that by
                                  25   the plain language of the term, the points assigned to a keyword are based on the number
                                  26   of times a keyword-containing anchor tag is selected. Def. Resp. Br. at 11–12. SKKU
                                  27   objects to Pinterest’s construction on grounds that it excludes the scenario when the user
                                  28   does not click the keyword, which is factored in the calculation of the points per keyword.
                                                                                6
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 7 of 14




                                  1    Pl. Reply Br. at 6–7. SKKU points to the phrase that follows Term 2: “selection of the
                                  2    keyword comprising clicking the anchor tag. . . ” and argues that Pinterest’s quantitative
                                  3    construction would exclude the qualitative calculation clicking. Pl. Reply Br. at 6; ’687
                                  4    Patent col. 14:34–38. (emphasis added).
                                  5           The Court adopts Pinterest’s construction. The plain language of the phrase
                                  6    “calculated based on data related to a number of selections of the keyword” does not lead
                                  7    to the conclusion that the calculation process is based on binary clicking. Rather than
                                  8    reference whether a keyword is or is not clicked, the language of the patent clearly
                                  9    references the “number of,” or frequency of, clicks. ’687 Patent col. 12:61–65. The Court
                                  10   recognizes that the patent attributes positive and negative points depending on whether a
                                  11   user clicks an anchor tag, as evidenced in the specific formula both parties mentioned.
                                       ’687 Patent col. 10:26–34. Nevertheless, the plain language of Term 2 in Claim 9 does not
Northern District of California




                                  12
 United States District Court




                                  13   include this limitation. ’687 Patent col. 12:61–65. Thus, the Court declines SKKU’s
                                  14   proposal to essentially remove the phrase “number of selections” from the term.
                                  15          Accordingly, the Court construes Term 2 as follows: “determined based on
                                  16   calculation of the number of times an anchor tag including the keyword is clicked.”
                                  17
                                  18    Term 3                 SKKU’s Construction                     Pinterest’s Construction
                                  19    “content set related   “indexing and searching data
                                                                                                       Indefinite
                                        to user’s search       such as, for example, webpages,
                                  20    query word”            video, multimedia files, and PDF
                                                               files”
                                  21
                                  22
                                              Pinterest argues that the phrase “content set related to” is inherently indefinite
                                  23
                                       because the specification provides no guidance on what “related to” means. Def. Resp. Br.
                                  24
                                       at 13. SKKU asserts that the term “content set” has a definite meaning to one of ordinary
                                  25
                                       skill in the art: “content set” means “data that is searchable and indexable.” Pl. Reply Br.
                                  26
                                       at 7–8. SKKU does not propose any alternative construction of the phrase “related to the
                                  27
                                       user’s search query word.”
                                  28
                                                                                  7
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 8 of 14




                                  1           The phrase “content set related to user’s search query word” is easy to understand.
                                  2    “Content” means anything searchable on the internet, as evidenced in the patent’s
                                  3    specification, which states that “the ‘contents’ can refer to the data having format capable
                                  4    of being indexed and searched . . .” ’687 Patent col. 5:55–58. Thus, the Court adopts
                                  5    SKKU’s construction of the term “content,” but finds that SKKU’s proposed construction
                                  6    of Term 3 is incomplete because SKKU did not propose a construction of the phrase
                                  7    “related to user’s search query word.”
                                  8           The phrase “related to a user’s search query word” should be understood based on
                                  9    its plain meaning: when a user searches the web using a query word, “the content
                                  10   searching unit 220” would search the contents “related to the search query word” and
                                  11   return the searched results. See ’687 Patent col. 6:35–37. This phrase therefore requires
                                       no further construction.
Northern District of California




                                  12
 United States District Court




                                  13          Accordingly, the Court adopts SKKU’s partial construction as to the word “content”
                                  14   and construes Term 3 as follows: “indexable and searchable data set such as, for example,
                                  15   webpages, video, multimedia files, and PDF files, related to user’s search query word.”
                                  16
                                  17    Term 4                    SKKU’s Construction                  Pinterest’s Construction
                                  18    “asking an                “asking, for example, an             “sending a single query to a
                                        apparatus”                information communication            user device”
                                  19                              terminal having the same function
                                                                  as a network or an electronic device
                                  20                              capable of accessing a web server
                                  21                              through a network”

                                  22
                                  23          There are two parts of Term 4 in dispute: “asking” and “apparatus.” The Court

                                  24   construes them each individually.

                                  25          As to “asking,” SKKU does not propose a new construction of this word but reuses

                                  26   it identically. Joint Construction at 2. Pinterest’s construction, in contrast, limits “asking”

                                  27   to mean “sending a single query.” Id. Here, the Court agrees with SKKU and finds no

                                  28   construction of “asking” is necessary. “Asking” is already clear: it denotes a request sent

                                                                                   8
                                          Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 9 of 14




                                  1    from the asking party to the asked party. Pinterest argues that it wants to use the word
                                  2    “query” so that the jury will understand that the term describes a machine-to-machine
                                  3    communication. But Pinterest’s construction reads a specific query method into the
                                  4    term—“a single query”—which is unwarranted and is supported by neither the claim nor
                                  5    the specification. Accordingly, “asking” should be understood in its plain and ordinary
                                  6    meaning: asking an apparatus to transmit user preference information. See ’687 Patent col.
                                  7    6:45–50. The Court sees no need to exchange the word “asking” with the word “query”
                                  8    for the jury, and further finds no basis for Pinterest’s additional limitation of a “single”
                                  9    query when the original language does not reference the number of queries.
                                  10          Next, the Court considers “apparatus.” SKKU advocates for an ordinary meaning
                                  11   of “apparatus,” which includes but is not limited to “user device.” Meanwhile, Pinterest
                                       reads “apparatus” as “user device.” This is a hotly contested term between the parties, not
Northern District of California




                                  12
 United States District Court




                                  13   only because it appears in three disputed claim terms (Terms 4, 5, 9) and numerous other
                                  14   instances throughout the patent, but also because the construction of “apparatus” may be
                                  15   dispositive of SKKU’s infringement action. In the patent, the “apparatus,” as opposed to
                                  16   “server(s),” receives requests for user preference information. See ’687 Patent col. 2:6–15.
                                  17   According to Pinterest, Pinterest’s servers, as opposed to “user devices,” receive requests
                                  18   for user preference information. Def. Resp. Br. at 14 n.9. In other words, if “apparatus” is
                                  19   equivalent to “user device,” then SKKU’s Claim 9 (“asking an apparatus for user
                                  20   preference information”) might not apply to Pinterest because Pinterest does not ask user
                                  21   devices for user preference information.
                                  22          The examples for “apparatus” provided by SKKU include an “information
                                  23   communication terminal” and “an electronic device capable of accessing the web-server
                                  24   through the network.” ’687 Patent col.5:62–67; Pl. Reply Br. at 12. Pinterest argues that
                                  25   the patent specification consistently explains “apparatus” as a user device, that the
                                  26   prosecution history reflects the deliberate choice of “user devices” as opposed to servers,
                                  27   and that the plaintiff’s brief also refers to “apparatus” as “user’s apparatus” or “an
                                  28   apparatus [i.e. user device].” See Def. Resp. Br. at 5–6.
                                                                                  9
                                         Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 10 of 14




                                  1           The Court finds that intrinsic evidence suggests a broader reading of “apparatus”
                                  2    than just “user device.” The specification contains numerous references to an apparatus
                                  3    without any reference to a “user device.” See, e.g., ’687 Patent col. 5:62–65; 6:1; 6:17;
                                  4    7:4; 8:26. The specification also defines “apparatus” broadly as “an information
                                  5    communication terminal . . . such as desktop computers, PDA and mobile phones.” See
                                  6    ’687 Patent col. 5:62–65. Because the specification is “the single best guide to the
                                  7    meaning of a disputed term,” the express definition of apparatus should end this dispute.
                                  8    Phillips, 415 F.3d at 1315 (Fed. Cir. 2005). In many embodiments, an apparatus can be
                                  9    referred to as a user device, but that does not mean apparatus is limited to the definition of
                                  10   “user device.” Nowhere does the patent suggest that “user device” is the controlling
                                  11   meaning of “apparatus.”
                                              Pinterest also argues that SKKU has conceded that “apparatus” as user device in its
Northern District of California




                                  12
 United States District Court




                                  13   opening brief. Def. Resp. Br. at 6 (quoting SKKU Opening Brief at 1) (“Claim 9 asks the
                                  14   user device for the user profile”). However, attorney arguments are not what the Court can
                                  15   rely on to construe “apparatus.” How SKKU’s brief references certain terms is neither
                                  16   intrinsic nor extrinsic evidence. Markman, 52 F.3d at 980 (extrinsic evidence can be expert
                                  17   testimony, dictionaries, and treatises). The Court finds Pinterest’s reliance on the language
                                  18   of the brief unavailing.
                                  19          Accordingly, the Court adopts SKKU’s construction and construes Term 4 as
                                  20   follows: “asking, for example, an information communication terminal having the same
                                  21   function as a network or an electronic device capable of accessing a web server through a
                                  22   network.”
                                  23
                                  24    Term 5                    SKKU’s Construction                   Pinterest’s Construction
                                  25    “collected in the         “collected in any storage media of    “detected and stored by the
                                        apparatus”                the apparatus, including data         user device for generating a
                                  26                              written in a mapping table or other   user profile in the user
                                                                  store”                                device”
                                  27
                                  28
                                                                                    10
                                         Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 11 of 14




                                  1           The Court finds that “collected” does not need further construction and should be
                                  2    understood by its plain and ordinary meaning. “Apparatus” is construed as discussed
                                  3    above in Term 4.
                                  4           Accordingly, the Court construes Term 5 as follows: “collected in any storage
                                  5    media of the apparatus (e.g., an information communication terminal having the same
                                  6    function as a network or an electronic device capable of accessing a web server through a
                                  7    network), including data written in a mapping table or other store.”
                                  8
                                  9     Term 6                  SKKU’s Construction                   Pinterest’s Construction
                                  10    “the keyword is         “performing a detection or            “the keyword is read from
                                        detected by using       determination operation of a          the text of an anchor tag
                                  11    tag information”        keyword with tag information either   clicked by the user at the
                                                                before or after the tag information   time the anchor tag is
Northern District of California




                                  12                            is written to a store”                clicked and the
 United States District Court




                                  13                                                                  corresponding web
                                                                                                      document is outputted to
                                  14                                                                  the user device”
                                  15
                                  16          Because both parties have agreed that Term 6 is duplicative of Term 1, and
                                  17   stipulated in the June 17, 2020, Markman hearing that Term 6 be dropped from their
                                  18   dispute, the Court will jettison Term 6 from claim construction considerations.
                                  19
                                  20    Term 7          SKKU’s Construction                       Pinterest’s Construction
                                                        “is, for example, the tag generating      “HTML tag generating a
                                  21    “an anchor tag”
                                                        a hyperlink among the HTML                hyperlink among the HTML
                                  22                    producing the hyperlink text”             producing the hypertext and
                                                                                                  with the format of <a
                                  23
                                                                                                  href=“URL”>Anchor text</a>”
                                  24
                                                            SKKU’s Construction                   Pinterest’s Construction
                                  25    Term 8
                                                            “is, for example, query information” “HTML tag for receiving data
                                  26    “a form tag”
                                                                                                 from the user for web
                                  27                                                             programming and transferring
                                                                                                 data to the server”
                                  28
                                                                                 11
                                         Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 12 of 14




                                                         SKKU’s Construction                      Pinterest’s Construction
                                  1     Term 9
                                  2     “a web           “is, for example, a webpage similar      “HTML web page displayed on
                                        document         to Figure 3”                             the user device”
                                  3     outputted to the
                                        apparatus”
                                  4
                                  5           The Court discusses Terms 7, 8, and 9 together as they all present essentially the
                                  6    same question. As to all three terms, the Court rejects both parties’ constructions and finds
                                  7    that the terms do not require construction and should be understood based on their plain
                                  8    and ordinary meanings.
                                  9           The dispute boils down to whether “HTML” should be read into all three terms.
                                  10   The “HTML” addition is relevant because mobile devices, including those that access
                                  11   Pinterest’s website, do not use HTML web documents. Def. Resp. Br. at 18 n.12.
                                       Pinterest argues that anchor tags, form tags, and web pages are by nature entities in
Northern District of California




                                  12
 United States District Court




                                  13   HTML. This is precisely why the terms need no further HTML redundancy in the
                                  14   construction. SKKU’s constructions, on the other hand, come directly from the
                                  15   specification. However, SKKU’s proposed definitions are not definitions at all: instead,
                                  16   SKKU simply provides one example of each term. Joint Claim Construction at 2–3.
                                  17          The Court further finds that the patent clearly describes all three terms and no
                                  18   construction is necessary. As to Term 7, it is clear what an anchor tag is from the
                                  19   specification, which defines an anchor tag as the tag generating a hyperlink among the
                                  20   HTML producing the hypertext. ’687 Patent 7:60–65. As to Term 8, the patent clearly
                                  21   describes what a form tag is: “form tag information can be query information such as a text
                                  22   string which a user queries to a command processing unit . . . .” The patent also illustrates
                                  23   in Fig. 6 a webpage including an address bar in which form tag information is displayed.
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 12
                                         Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 13 of 14




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                       See ’687 Patent col. 8:55–57.
                                  10
                                                As to Term 9, “a web document outputted to the apparatus” does not need further
                                  11
                                       construction because the phrase is not technical nor complicated. It uses plain and
Northern District of California




                                  12
 United States District Court




                                       ordinary language that the jury can understand.
                                  13
                                                The Court therefore finds that Terms 7, 8, and 9 require no construction and remain
                                  14
                                       as follows: “an anchor tag,” “a form tag,” and “a web document outputted to the
                                  15
                                       apparatus.”
                                  16
                                          IV.      CONCLUSION
                                  17
                                                The Court CONSTRUES the disputed terms as follows:
                                  18             Term                           Construction
                                  19     1       “detected by using tag         “performing a detection
                                                 information extracted          operation of a keyword with tag information either
                                  20             from…an anchor tag”            before or after the tag information is written to a
                                                                                store, where such tag information is extracted
                                  21
                                                                                from, for example, the tag generating a hyperlink
                                  22                                            among the HTML producing the hyperlink text”
                                         2       “calculated based on data      “determined based on calculation of the number of
                                  23             related to a number of         times an anchor tag including the keyword is
                                  24             selections of the keyword”     clicked”
                                         3       “content set related to user’s “indexable and searchable data set such as, for
                                  25             search query word”             example, webpages, video, multimedia files, and
                                                                                PDF files, related to user’s search query word”
                                  26
                                         4       “asking an apparatus”          “asking, for example, an information
                                  27                                            communication terminal having the same function
                                                                                as a network or an electronic device capable of
                                  28                                            accessing a web server through a network”
                                                                                   13
                                         Case 5:19-cv-02677-NC Document 52 Filed 06/26/20 Page 14 of 14




                                         5    “collected in the apparatus”   “collected in any storage media of the apparatus
                                  1
                                                                             (e.g. an information communication terminal
                                  2                                          having the same function as a network or an
                                                                             electronic device capable of accessing a web
                                  3                                          server through a network), including data written
                                  4                                          in a mapping table or other store”
                                         6    “the keyword is detected by    N/A; parties stipulated to removal from Court’s
                                  5           using tag information”         consideration
                                  6      7    “an anchor tag”
                                         8    “a form tag”                   No construction necessary –
                                  7      9    “a web document outputted      plain and ordinary meaning
                                              to the apparatus”
                                  8
                                  9
                                             IT IS SO ORDERED.
                                  10
                                  11
                                       Dated: June 26, 2020                    _____________________________________
Northern District of California




                                  12                                                 NATHANAEL M. COUSINS
 United States District Court




                                                                                     United States Magistrate Judge
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                               14
